Per Curiam. There was no affidavit setting forth any defense presented to the court by appellant, the defendant below, in support of the motion. This was necessary. Little v. Allington, 93 Ill. 253, 255. The affidavit and notice were in due form and properly filed, and the cause was properly upon the short cause calendar. The point that ten days’ notice was not given, resting wholly upon the contention that the last of the ten days required expiring on Sunday, the defendant was entitled to all the Monday following, which was the day the cause was set for, and tried, is baseless. Rev. Stat., Sec. 6, Chap. 100, entitled “ Notices.” An affidavit which has only to say for the merits of a defense, that defendant’s counsel “is of opinion that the defendant has a good and meritorious defense to this suit,” is insufficient.